DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on September 30, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Allowable Subject Matter
 	Claims #1-20 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a non-transparent first light emitting region comprising a plurality of first light emitting structures; a second light emitting region comprising a plurality of second light emitting structures; and a transparent third light emitting region comprising a plurality of third light emitting structures, the second light emitting region being located between the first light emitting region and the third light emitting region; and wherein a distribution density of the plurality of first light emitting structures, a distribution density of the plurality of second light emitting structures and a distribution density of the plurality of third light emitting structures are changed gradually in sequence” (claim 1).

		As to claim 1, although Liu (CN 108269840) as cited in the IDS, teaches first 100, second 200, and third 300 light emitting regions with different distribution densities, Liu is silent as to the first light emitting region being non-transparent and the third light-emitting region being transparent.  CN 107564470 as cited in the IDS, does not cure this as it teaches only a transparent display area TA and a non-transparent display area AA without teaching a second light emitting region.  Therefore, a combination with Liu does not seem possible.
		No other prior art was found. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829